PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/592,242
Filing Date: 3 Oct 2019
Appellant(s): CLIFF, MICHAEL, J.



__________________
Douglas J. Duff
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12 January 2022.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 12 July 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Ground I: Patentability of Claims 9-12, 14-16, and 18-20 with respect to Mori.
	
A. Patentability of Independent Claim 9 with respect to Mori.

	Appellant argues that Japanese Patent No. JP07332475 (“Mori”) fails to disclose a directing member comprising a directing portion configured to direct fluid radially inward toward an outer periphery of the sun gear as required by claim 9, particularly pointing out three aspects of the Mori disclosure.  
The first aspect is that the opening of leg 3, as shown in figure 4, merely faces inward, without disclosure that the directing member directs fluid in an inward direction. The Examiner respectfully disagrees.  The inward facing opening of leg 3 is only a single feature of leg 3 as a directing member. In addition to the inward facing opening, and as in the directing member of claim 9, leg 3 has an inner surface having a receiving portion extending circumferentially (the radially outermost portion of portion 10), a directing portion 9 extending radially inward, and 
The second aspect is that Mori discloses that oil is “dammed and held in the opening”, and so oil is not directed from the opening.  The Examiner respectfully disagrees.  The reference in paragraph [0026] of the opening of the leg 3 facing inward so that oil is dammed and held in the opening appears to be in regards to the ability of the leg 3 to catch oil that is moving radially outward due to centrifugal force, as the previous sentence in paragraph [0025] states, “The centrifugal force generated by this rotation causes the lubricating oil supplied into the carrier to diffuse outward.”  The second sentence of [0026] reveals that the oil is not only dammed and held in the opening, but it is also “distributed to” elements outside of the leg 3.  Paragraph [0039] 
The third aspect is that lubricating oil is distributed to elements which are not located at a radially inward position relative to the leg 3, such that Mori does not disclose directing the oil radially inward toward an outer periphery of the sun gear.  The Examiner respectfully disagrees.  Since the lubricating oil collected by leg 3 is radially outward of the opening of leg 3, the lubricating oil must move radially inward to clear the end portion 9 and exit through the opening of leg 3.  It is the shape of leg 3 and the shape and orientation of end portion 9 that determines the radially inward motion of the oil, and as such end portion 9 directs the oil radially inward.  Figure 4 only shows the carrier portion of the epicyclic gear system, including the planet gears 6 carried thereon.  Figure 3 shows the relative disposition of the planet gears 6 and the central sun gear 21 (please note that the lead line for 21 points to the incorrect element -- the sun gear is understood in the art to be the central gear engaged by the planet gears on its outer periphery, and sun 21 is described as such in Mori [0022], “the planetary gear 6 rotates around the central sun gear 21 in the internal gear 20”).  With the sun gear 21 being at the radially innermost position of the gear set, radially inward motion of the lubricating oil is radially inward toward an outer periphery of the sun gear 21.

Mori thus discloses a leg 3 with the structure to perform the function of a directing member as required by independent claim 9 and claims 10-12, 18, and 20 dependent thereon.


B. Patentability of Independent Claim 14 with respect to Mori.

Appellant argues that Mori fails to disclose the step of directing fluid with the inner surface of the directing member radially inwardly toward an outer periphery of the sun gear as required by claim 14, particularly pointing out three aspects of the Mori disclosure.  
The first aspect is Mori discloses the opening of leg 3 merely faces inward, but fails to disclose any step of directing fluid with the inner surface of the directing member radially inward toward the sun gear, as required by claim 14.  The Examiner respectfully disagrees. The step is understood from the disclosure of oil being distributed from leg 3, with the illustration of leg 3 in figure 4 showing oil would have to move radially inwardly, at least initially, toward the outer periphery of the sun gear 21 to leave the leg 3, with end portion 9 limiting the direction of the movement to be inward.
The second aspect is Mori fails to disclose any step of directing a fluid radially inwardly because Mori discloses that the oil is “dammed and held” such that Mori does not direct oil from the opening of leg 3.  The Examiner respectfully disagrees as Mori does, however, disclose that the oil in leg 3 is also distributed to lubricate elements outside of the leg.  Oil leaving leg 3 to be distributed would have a radially inward motion due to the generally radial orientation of end portion 9 of leg 3.
The third aspect is Mori operates to distribute lubricating oil to elements that are not understood to be located at a radially inward position relative to leg 3, and so fails to disclose directing a fluid radially inwardly. The Examiner respectfully disagrees. One of the functions of leg 3, as discussed in Mori paragraph [0039], is catching lubricating oil that would otherwise pass unused between adjacent planet gears 6, and redirect that oil so that it may be used. Though 

Mori thus discloses the step of directing a fluid radially inwardly with an inner surface of a directing member as required by independent claim 14 and claims 15, 16, and 19 dependent thereon, by disclosing distributing lubricating oil from leg 3 combined with understanding of how the illustrated structure of leg 3 with end portion 9 affects oil motion associated with the distribution.


 	C. Patentability of Dependent Claim 18 with respect to Mori.

With regards to dependent claim 18, Appellant argues Mori fails to disclose a directing portion that directs fluid toward an outer periphery of the sun gear for the reasons established with regard to claim 9, as well as fails to disclose a directing member that further returns the fluid to the sun gear.
Leg 3, having a portion that collects lubricating oil, a curved portion connecting portion transitioning to a radially inward extending end portion 9, and a purpose of distributing oil to elements outside of the leg, is structured and arranged to perform the function of directing fluid inwardly toward the sun gear, including returning the fluid to the sun gear 21.  Whether the oil is returned to the sun gear depends on factors such as the amount of oil used, the viscosity of the 

Mori thus discloses a directing portion having a directing portion as required by claim 18.

D.  Patentability of Dependent Claim 19 with respect to Mori.

With regards to dependent claim 19, Appellant argues Mori fails to disclose a step of directing a fluid radially inwardly toward an outer periphery of the sun gear for the reasons established with regard to claim 14, and so fails to further disclose a step of returning the fluid to the sun gear.
The step of directing a fluid radially inwardly by leg 3 is understood from the disclosure of the lubricating oil being distributed from leg 3, with figure 4 showing the structure and orientation of leg 3 causing the motion associated with the distribution of the oil to be radially inward.  The receiving portion, directing portion, and connecting portion of leg 3 are features that make leg 3 a directing member that returns fluid to the sun gear, so that step of directing the fluid radially inwardly includes returning the fluid to the sun gear.

	Mori thus discloses the step of returning fluid to the sun gear as required by claim 19.

Ground II:  Patentability of Claims 1-4, 6-8, and 17 with respect to Mori and Neuland.

	A.  Patentability of Independent Claim 1 with respect to Mori and Neuland.

	Appellant argues, with regard to independent claim 1, that Mori fails to disclose the limitation of a directing member that directs a fluid radially inwardly for the same reasons as in claim 9.
	As discussed above, leg 3 of Mori has the features of a directing member, including an inner surface 10 configured to receive fluid and directing portion 9 oriented radially inwardly, such that leg 3 performs the receiving and directing radially inwardly function of a directing member.
	As remarked by the Appellant, Neuland was not relied upon for a teaching of directing a fluid radially inwardly.

Mori thus discloses a leg 3 with the structure to perform the function of a directing member as required by independent claim 1 and claims 2-8, and 17 dependent thereon.


	B. Patentability of Dependent Claim 17 with respect to Mori and Neuland.

With regards to dependent claim 17, Appellant argues Mori fails to disclose a directing portion that directs fluid toward an outer periphery of the sun gear for the reasons established with regard to claim 1, as well as fails to disclose a directing member that further returns the fluid to the sun gear.
Leg 3, having a portion that collects lubricating oil, a curved portion connecting portion transitioning to a radially inward extending end portion, and a purpose of distributing oil to 

Mori thus discloses a directing portion having a directing portion as required by claim 17.


Conclusion

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
SLE 07 March 2022
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        
Conferees:
/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659
                                                                                                                                                                                                        /SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an